Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1984, which ruled that claimant was disqualified from receiving benefits because she lost her employment due to misconduct and charged her with a recoverable overpayment of benefits.
On the issue of claimant’s misconduct, the fact pattern here is virtually indistinguishable from Matter of Ranni (Ross) (58 NY2d 715). As for the overpayment, that is recoverable by reason of Labor Law § 597 (4).
Decision affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.